Name: Commission Regulation (EEC) No 1048/85 of 24 April 1985 correcting Regulation (EEC) No 1011/85 amending Regulation (EEC) No 926/85 increasing to 600 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/38 Official Journal of the European Communities 25 . 4. 85 COMMISSION REGULATION (EEC) No 1048/85 of 24 April 1985 correcting Regulation (EEC) No 1011/85 amending Regulation (EEC) No 926/85 increasing to 600 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened measures submitted to the Management Committee for its opinion ; whereas the Regulation must be corrected accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 101 1 /85 (4) amended Regulation (EEC) No 926/85 (*) ; Whereas an investigation showed that the Annex to the Regulation in question does not correspond to the Article 1 The Annex to Regulation (EEC) No 10 11 /85 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 25 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 April 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 .h) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 108 , 20 . 4. 1985, p . 13 .h OJ No L 100, 10 . 4. 1985, p . 11 . 25. 4. 85 Official Journal of the European Communities No L 112/39 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 80 000 Chalons 63 000 Dijon 43 000 Lille 45 000 Nancy 35 000 Toulouse 30 000 Orleans 1 24 000 Paris 65 000 Ghent 61 000 Bordeaux 15 000 Rouen 24 000 Poitiers 15 000'